If, as alleged in the bill, the City of Tarrant City acting through its city clerk through fraud, accident or mistake, without fault of the property-owner, failed to send up the appeals to the circuit court in 1930, when they were filed, the adverse party appealing in that case was denied due process of law, and the city should be enjoined from enforcing said ordinances from which the appeal is taken. This was the effect of the holding in Jasper Land Co. v. City of Jasper, 220 Ala. 639,127 So. 210; City of Bessemer v. Ratliff, 240 Ala. 406,199 So. 838; Rudulph v. City of Homewood et al., 245 Ala. 648,18 So.2d 563, and other cases.
Courts of equity in Alabama do not grant new trials nor do they supervise courts of law in the administration of justice. Where the jurisdiction of a court of equity is properly invoked, it does not presume to act on the law court itself, but only on the party, and makes its decrees effective by examining the case on the merits and settling the entire controversy according to equity and justice. Norwood v. Louisville  N. R. Co., 149 Ala. 151, 42 So. 683.
It is a familiar principle, well settled in Alabama, that when a court of equity takes jurisdiction for one purpose, it will settle the whole controversy. If the complainants are entitled to relief at all they are entitled to have that relief granted by the circuit court in equity. It is on this ground I differ with my brethren and dissent from the holding in the foregoing opinion. Evans v. Wilhite, 176 Ala. 287, 58 So. 262.